Supertex Profit-Sharing Bonus Incentive Plan
 
I.  Purpose
 
Supertex, Inc. (“the Company”) maintains a Profit-Sharing Bonus Incentive Plan
(the “Plan”)  as a part of its total compensation package for employees. The
Plan is a discretionary incentive plan to encourage employees to perform to the
best of their ability and to continue their employment with the Company.
 
II.  Plan Accrual
 
         The Plan is funded by an accrual each fiscal half-year of up to 10% of
operating profit before taxes and other adjustments.   To the extent the amount
accrued in any fiscal half-year is not distributed, it is carried over for
potential distribution in the future.  The Management determines the amount of
the accrual each fiscal half-year and whether unusual events or transactions,
including asset sales or write-offs, will be included within operating profit.
 
III.  Plan Components
 
Funds accrued in the Plan are allocated into three parts: (1) Company matching
contributions to the 401(k) plan (as of 2010 up to approximately $1,000 per
employee); (2) a sum to enable the Company to sponsor functions and activities
intended to boost employee morale as well as to cover other expenses benefitting
employees; and (3) bonus incentive distributions to employees for their
performance in the relevant half-year and their continued loyalty to the
Company; with any unallocated balance of the accrual carried over for potential
use in the future along with any unspent allocated amount.
 
A.  401(k) Match
 
           The 401(k) match is typically made at the end of each fiscal quarter
in an amount determined and allocated among Company 401(k) plan participants as
provided in the Company’s 401(k) plan.
 
B.  Employee Morale Sum
 
The sum for employee morale is typically a relatively small component of the
Plan and is either distributed to employees or spent by the Company on behalf of
the employees.  This sum may be allocated among various departments or subgroups
who have made superior contributions.  The amount and allocation of this sum is
determined by the management.
 
           C.  Bonus Incentive Distributions
 
In a typical year, the largest Plan component is the bonus incentive
distribution.  The Executive Compensation Committee members have discussions
with the CEO and determine the amount of the accrued funds in the Plan to be
used for bonus incentive distributions and the percentage of this amount to be
distributed to the executive officers as a group.  The amount distributed to all
executive officers as a group generally has been in the range of 25% to 35% of
the total bonus incentive distributions, typically being higher in the range for
a highly profitable period and lower in less profitable period.  Distributions
typically occur around mid-December and mid-June after the respective Board of
Director Compensation Committees approve the subpool allocations as described
below and the resulting distributions.
 
 
i

--------------------------------------------------------------------------------


 
1.  Bonus Points
 
The Company believes that the level of profits it achieves is dependent upon the
performance of each employee. Therefore, high performing employees will receive
higher bonus incentive distributions relative to their position level and
ranking, while non-performers will not receive a distribution.  Accordingly, the
Company awards bonus points to each employee and the profit-sharing bonus
incentive is distributed among non-officer employees in one sub-pool, and among
officers in another sub-pool, based on their respective bonus points.  The
Company utilizes a formula to determine bonus points, which includes as primary
factors employment grade level, seniority with the Company per the vesting
schedule described below, and employee performance including
attendance.  Managers evaluate the employees reporting to them in order to
determine their performance ranking.  Management also nominates a certain number
of “Key” non-officer employees, typically ten (10), for their outstanding
performance during the period.  The “Key” employees’ points are increased
through use of a multiplier factor greater than one.
 
2.  Vesting
 
In order to be eligible for a bonus incentive distribution, an employee must
have been a regular, full time employee for at least three full months during
the relevant fiscal half-year and must so remain at the time the distribution is
paid.  An employee vests 12.5% for each full three-month period of full-time
employment and the vesting percentage is determined at the end of the relevant
fiscal half-year.  As an example, if an employee completes at least three months
but less than six months of full-time employment during the employee’s initial
profit-sharing period, the employee receives 12.5% of what would otherwise be
the employee’s distribution (one-eighth). During the second six month period,
the employee receives 37.5% of what would otherwise be the employee’s
distribution (three-eighths), and so on until the employee is vested 100%.
 
3.  Point Allocation Approval
 
a. Non-Officers
 
In December and June each year, after all the bonus points are tallied for
non-executive employees, the Board of Directors Compensation Committee
determines a dollar multiplier to the bonus points by dividing the applicable
sub-pool by the aggregate points.  The resulting proposed distribution is
reviewed and, after any suggested modifications are made, approved by the
Compensation Committee.
 
 
ii

--------------------------------------------------------------------------------


 
b.Officers
 
The Board of Directors Executive Compensation Committee members determine the
performance ranking of the CEO and, with input from the CEO, the performance
ranking of the other executive officers. The Company management then generates a
proposed distribution of the applicable sub-pool which the Executive
Compensation Committee considers and, after any suggested modifications are
made, ultimately approves.
 
IV.  Other Terms and Conditions
 
The Board of Directors in its sole discretion may change any aspect of the Plan
or terminate the Plan at any time without notice.  Nothing in the Plan alters
the at-will nature of employment at Supertex.  The Company and the employee are
free to terminate employment at any time, with or without cause and with or
without notice.
 


 

 
iii

--------------------------------------------------------------------------------

 
